Case 3:20-cv-00889-MMH-JRK Document 34 Filed 04/13/21 Page 1 of 5 PageID 166




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   DEIRDRE BAKER,

               Plaintiff,
                                              Case No. 3:20-cv-889-MMH-JRK
   vs.

   JEA,

               Defendant.
                                       /

                                      ORDER

          THIS CAUSE is before the Court on Plaintiff’s Motion for Judgment on

   the Pleadings (Dkt. No. 32; Motion) filed on February 26, 2021. Defendant

   filed a response in opposition to the Motion on March 15, 2021. See Response

   in Opposition to Plaintiff’s Second Motion for Judgment on the Pleadings (Dkt.

   No. 33; Response). Accordingly, this matter is ripe for review.

          I.   Standard of Review

          Rule 12(c), Federal Rules of Civil Procedure (Rule(s)), provides that a

   party may move for judgment on the pleadings “after the pleadings are closed –

   but early enough not to delay trial - . . . .” Rule 12(c). Entry of a judgment on

   the pleadings is proper when there are no issues of material fact, and the

   movant is entitled to judgment as a matter of law. See Rule 12(c); Ortega v.

   Christian, 85 F.3d 1521, 1524 (11th Cir. 1996). As such, a court should enter
Case 3:20-cv-00889-MMH-JRK Document 34 Filed 04/13/21 Page 2 of 5 PageID 167




   judgment on the pleadings only Awhen material facts are not in dispute and

   judgment can be rendered by looking at the substance of the pleadings and any

   judicially noticed facts.@    Bankers Ins. Co. v. Fla. Residential Prop. & Cas.

   Joint Underwriting Ass=n, 137 F.3d 1293, 1295 (11th Cir. 1998).                       In

   determining whether to grant a motion for judgment on the pleadings, the

   Eleventh Circuit instructs that the court must accept “as true all material facts

   alleged in the non-moving party’s pleading, and view those facts in the light

   most favorable to the non-moving party.” Perez v. Wells Fargo N.A., 774 F.3d

   1329, 1335 (11th Cir. 2014) (citing Hawthorne v. Mac Adjustment, Inc., 140

   F.3d 1367, 1370 (11th Cir. 1998)).           If comparing the allegations in the

   competing pleadings discloses a material dispute of fact, judgment on the

   pleadings must be denied. Id. (citing Stanton v. Larsh, 239 F.2d 104, 106

   (5th Cir. 1956)). 1    “In other words, a judgment on the pleadings alone, if

   sustained, must be based on the undisputed facts appearing in all the

   pleadings.” Stanton, 239 F.2d at 106.

         Rule 7(a) defines Apleadings@ as complaints, counterclaims, crossclaims,

   answers, and court-ordered replies to answers. See Rule 7(a). While a court=s

   determination of a motion for judgment on the pleadings is ordinarily limited


   1In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
   Eleventh Circuit adopted as binding precedent all the decisions of the former Fifth
   Circuit handed down prior to the close of business on September 30, 1981.




                                             -2-
Case 3:20-cv-00889-MMH-JRK Document 34 Filed 04/13/21 Page 3 of 5 PageID 168




   to a review of such Apleadings,@ certain documents attached to a complaint may

   also be considered on such a motion. See Tassinari v. Key West Water Tours,

   L.C., 480 F. Supp. 2d 1318, 1320 (S.D. Fla. 2007); Rule 10(c).       Indeed, the

   Eleventh Circuit Court of Appeals has recognized that pursuant to the

   incorporation by reference doctrine, attachments to pleadings may properly be

   considered on a motion for judgment on the pleadings if the attachments are

   central to the plaintiff=s claim, and are undisputed in that their authenticity is

   not challenged.   See Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)

   (holding that the incorporation by reference doctrine adopted in Rule 12(b)(6)

   decisions is also applicable to Rule 12(c) cases).

         II.   Discussion

         Here, Baker's Second Amended Complaint (Dkt. No. 30) is the operative

   pleading. In her Second Amended Complaint, Baker identifies Title VII of the

   Civil Rights Act of 1964 as the legal basis of her claims, asserts that she was

   discriminated against on the basis of her race, and identifies the discriminatory

   acts as the “termination of [her] employment” and “retaliation.” See generally

   Second Amended Complaint.         She provides a narrative description of her

   claims and attaches a Charge of Discrimination which she filed with the Equal

   Employment Opportunity Commission on September 9, 2019. Defendant JEA

   has filed an Answer (Dkt. No. 31) to the Second Amended Complaint in which

   JEA “denies that plaintiff was retaliated against or unlawfully terminated,”


                                           -3-
Case 3:20-cv-00889-MMH-JRK Document 34 Filed 04/13/21 Page 4 of 5 PageID 169




   “denies that any discriminatory conduct occurred in the time period identified

   by plaintiff, or at any other time during her employment,” denies “as framed”

   most of the relevant factual allegations included in Baker’s Second Amended

   Complaint and denies that “plaintiff is entitled to any of the relief she is

   seeking.” In addition, JEA asserts a number of affirmative defenses.

            Although Baker identifies Rule 12(c) as authorizing the filing of her

   Motion, she fails to acknowledge the standard of review applicable to a motion

   for judgment on the pleadings, much less the significant burden a party must

   carry in order to establish an entitlement to entry of a judgment on the

   pleadings.       See generally Motion.          Instead, she discusses the procedural

   history of the case, id. at 1-4, cites to evidence she has provided to JEA which

   she believes supports her claims, id. at 4, cites to the Florida Rules of Civil

   Procedure and a procedural Florida Statute which are inapplicable here, id. at

   4-10, and points the Court to evidence, specifically a Florida Department of

   Economic Opportunity (FL DEO) investigation report and other unidentified

   evidence which she purports to have delivered, id. at 6-8.2 In doing so, Baker

   apparently fails to recognize that a judgment on the pleadings must be based

   solely on the undisputed facts as disclosed by the pleadings, not based upon

   other evidence. Baker also fails to appreciate that in it’s Answer, JEA denies



   2   The proof of delivery does not disclose what was delivered or to whom it was delivered.


                                                  -4-
Case 3:20-cv-00889-MMH-JRK Document 34 Filed 04/13/21 Page 5 of 5 PageID 170




   the relevant allegations set forth in the Second Amended Complaint. These

   denials, which must be taken as true for purposes of resolving the Motion,

   establish the existence of material issues of fact in dispute. Because the

   pleadings disclose disputed material issues of fact such that the court cannot

   conclude that judgment can be rendered by looking at the pleadings alone, the

   Motion is due to be denied.

           In light of the foregoing, it is

           ORDERED:

           Plaintiff’s Motion for Judgment on the Pleadings (Dkt. No. 32) is

   DENIED.

           DONE AND ORDERED in Jacksonville, Florida this 12th day of April,

   2021.




   Copies to:

   Counsel of Record
   Pro Se Party




                                              -5-
